DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-62 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-18, 45, 46, 52 and 53, drawn to antibody molecule drug conjugates comprising an anti-LPS antibody and an antimicrobial peptide wherein the antibody molecule comprises a modified sulfatase motif.
Group II, claim(s) 19-35, drawn to an aldehyde tagged anti-LPS antibody comprising a sulfatase motif.
Group III, claim(s) 36-44, drawn to methods of using the aldehyde tagged anti-LPS antibody comprising a sulfatase motif to make the antibody conjugate of Group I.
Group IV, claim(s) 47-50, drawn to methods of treatment using the antibody molecule drug conjugate of Group I.
Group V, claim(s) 51, drawn to a nucleic acid encoding an aldehyde-tagged anti-LPS molecule.
Group VI, claim(s) 54-61, drawn to an antibody molecule drug conjugated comprising an anti-LPS antibody and an antimicrobial peptide wherein the peptide is conjugated by specific chemical means.
.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Groups I-V
Applicant should elect a single antibody drug conjugate that is defined by a single chemically defined conjugate by electing a combination of 
a single disclosed anti-LPS antibody,
a single claimed modified sulfatase motif having all variable groups chemically defined and
a single disclosed anti-microbial peptide.
Groups VI-VII
Applicant should elect a single antibody drug conjugate that is defined by a single chemically defined conjugate by electing a combination of 
a single disclosed anti-LPS antibody,
a single claimed conjugation type (i.e. one of a-d of claim 54) and
a single disclosed anti-microbial peptide.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 19, 36, 47, 51, 54 and 62.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Groups I-V a priori lack unity of invention from Groups VI-VII as, Groups VI-VII do not provide for a modified sulfatase motif.  As such, the groups of invention are not linked by a unifying special technical feature.
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of an anti-LPS antimicrobial drug conjugate comprising a modified sulfatase motif, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2012/097333; of record and Schreiber et al (US 8,986,990, 2015).  
The ‘333 document provides for aldehyde-tagged immunoglobulin (i.e. antibody) polypeptides and methods of use thereof (paragraph 229-243).  The ‘333 document teaches that the aldehyde tagged antibodies can be used for the attachment of molecules for a delivery to a target site (see paragraph 252-254) and the attached molecule can be a covalently linked peptide (i.e. J1) where the peptide is an anti-microbial peptide (see paragraph 261-264).  The ‘333 document indicates that the immunoglobulin is not restricted and can bind an antigen present on a pathogenic microorganism (see paragraph 288).   The ‘333 document teaches that the conjugates can be used to treat disease or condition that is amenable to treatment by 
Schreiber et al teach human monoclonal antibodies against Pseudomonas aeruginosa LPS that bind to the microorganism (see claims and Example 4, column 22-23).  Schreiber et al teach the use of the antibodies for treatment or prevention of infection.
It would have been prima facie obvious to one having ordinary skill at the time of filing to substitute/modify the antibody of Schreiber to incorporate a modified sulfatase motif and conjugate to an antimicrobial peptide because The ‘333 document teaches that the conjugates can be used to treat disease or condition that is amenable to treatment by administration of the parent drug and that anti-microbial peptides would be the obvious linked peptide therapeutic.

Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is (571)272-0855. The examiner can normally be reached 8:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/Patricia Duffy/Primary Examiner, Art Unit 1645